Case 18-31754-5-mcr            Doc 96       Filed 01/09/19 Entered 01/09/19 13:48:04       Desc Main
                                           Document      Page 1 of 6



 UNITED STATES BANKRUPTCY COURT                             Hearing Date: January 11, 2019
 NORTHERN DISTRICT OF NEW YORK                              Hearing Time: 11:00 a.m.
 --------------------------------------------------------   Hearing Location: Syracuse, New York

 -----In re:
 CENTERSTONE LINEN SERVICES, LLC,                                Case Nos.
 ATLAS HEALTH CARE LINEN SERVICES CO., LLC, 18-31754 (main case)
 ALLIANCE LAUNDRY & TEXTILE SERVICE, LLC, 18-31753
 ALLIANCE LAUNDRY AND TEXTILE SERVICE OF 18-31755
 ATLANTA, LLC, and                                               18-31756
 ALLIANCE LTS WINCHESTER, LLC                                    18-31755
 d/b/a Clarus Linen Systems1,
                                              Debtors.   Chapter 11 Cases
                                                         Jointly Administered
 -------------------------------------------------------


        UNITED STATES TRUSTEE’S OBJECTION TO DEBTORS’ MOTION
        TO PAY PREPETITION CLAIMS OF CERTAIN CRITICAL VENDORS


 To: The Honorable Margaret Cangilos-Ruiz, United States Chief Bankruptcy Judge:

          Pursuant to 28 U.S.C. § 586, 11 U.S.C. §§ 105(a), and 363(b), 503(b)(9), and Federal

 Rules of Bankruptcy Procedure (“Bankruptcy Rules”) 6003 and 6004, William K. Harrington,

 the United States Trustee for Region 2 (“United States Trustee”), submits this objection to the

 Debtors’ (“Centerstone”) Motion to continue prepetition payment arrangements with certain

 critical vendors and to pay prepetition obligations in connection therewith. (“Critical Vendor

 Motion”) as follows:

                                              BACKGROUND


          1.       On December 19, 2018 (“Petition Date”), Debtors filed skeletal voluntary

 chapter 11 petitions for relief under chapter 11 of the United States Code. On December 20,

 2018, the Court entered an order approving the joint administration of the cases.

          2.       Centerstone operates linen rental and commercial laundry services to the

 healthcare industry.
Case 18-31754-5-mcr        Doc 96     Filed 01/09/19 Entered 01/09/19 13:48:04             Desc Main
                                     Document      Page 2 of 6


        3.      The Debtors filed a Critical Vendor Motion on shortened notice, seeking

 authorization to pay a portion of certain prepetition claims of two providers and suppliers of

 various materials to run the Debtors’ facilities. Specifically, the Critical Vendor Motion

 identifies Standard Textile and ACCO, whose prepetition claims total $2,893,646.52 The

 Debtors seek authority to assume and continue prepetition installment payments on promissory

 notes, reflecting substantial arrears due by the Debtors to Standard Textile and ACCO.

        4.      The Debtors’ schedules, statements, and other required documents have not yet

 been filed.


                            APPLICABLE LEGAL AUTHORITY


        5.      No provision of the Bankruptcy Code expressly authorizes the payment of pre-

 petition debts before the confirmation of a chapter 11 plan of reorganization, nor does the

 Bankruptcy Code define “critical vendor.” In re Jeans.com, Inc., 502 B.R. 250, 252 (Bankr. D.

 P.R. 2013). The “judge-made rule that courts rely upon to justify permitting a debtor in

 possession in a Chapter 11 case, prior to the confirmation of a plan of reorganization, to pay

 certain creditors the full amount of their pre-bankruptcy [petition] unsecured claims” is referred

 to by courts as the “doctrine of necessity.” Id. at 252-253 (citation omitted).

        6.      Bankruptcy Courts that have allowed the payment of claims under the doctrine

 of necessity “have recognized that it should only be invoked ‘under extraordinary

 circumstances’ and … is ‘a device to be used only in rare cases.’” In re Zenus is Jewelry, Inc.,

 378 B.R. 432, 433 -434 (Bankr. D. N.H. 2007) (citing In re CoServ, L.L.C., 273 B.R. 487, 491

 (Bankr. N.D. Tex. 2002)). The doctrine is “reserved for those vendors and other creditors who

 are critical to the survival of the debtor because of the goods or services they provide.” In re

 Jeans.com, Inc., 502 B.R. at 252-253 (citations omitted).
Case 18-31754-5-mcr         Doc 96     Filed 01/09/19 Entered 01/09/19 13:48:04              Desc Main
                                      Document      Page 3 of 6


        7.      Bankruptcy courts applying the doctrine of necessity, however, have required

 debtors to satisfy multi-pronged tests establishing the extraordinary circumstances justifying the

 payment of prepetition claims. See, e.g., In re Kmart Corp., 359 F.3d supra at 873 (debtor must

 demonstrate that: (1) vendors would have ceased doing business with debtor if outstanding debts

 were not paid; (2) disfavored creditors would be better off, or at least not worse off, as a result

 of preference); In re CoServ, L.L.C., 273 B.R. supra at 498 (debtor must show: (1) that it is

 critical that debtor deal with claimant; (2) that unless it deals with claimant, debtor risks

 probability of harm, or, alternatively, loss of economic advantage to estate or debtor’s going

 concern value, disproportionate to amount of prepetition claim; (3) there is no practical or legal

 alternative by which debtor can deal with claimant other than by payment of claim); and In re

 Jeans.com, Inc., 502 B.R. supra at 258-259 (debtor must show by evidentiary record (1) that

 payments are necessary to debtor’s reorganization; (2) that sound business justification exists

 for these payments in that vendors will refuse to continue to do business with debtor unless they

 are afforded “critical vendor” status; and (3) that disfavored creditors are at least as well off as

 they would have been had “critical vendor” order not been entered).

        8.      In the Second Circuit, the Bankruptcy Court is empowered under § 105 to

 authorize the payment of prepetition debt when such payment is needed to facilitate the

 rehabilitation of the debtor. See In re Ionosphere Clubs, Inc., 98 B.R. 174, 176 (Bankr.

 S.D.N.Y. 1989).     Commonly referred to as the “doctrine of necessity” or “necessity of

 payment”, debtors may be authorized to pay a prepetition claim where such payment is essential

 to the continued operation of the debtor. Ionosphere Clubs, 98 B.R. at 176.

        9.      It is also well settled law in the Second Circuit that the debtor must demonstrate

 sound business judgment when using estate property outside the ordinary course of business
Case 18-31754-5-mcr          Doc 96    Filed 01/09/19 Entered 01/09/19 13:48:04            Desc Main
                                      Document      Page 4 of 6


 pursuant to § 363 of the Bankruptcy Code. See In re Chateaugay Corp., 973 F.2d 141, 143

 (2d. Cir. 1992).

         10.     In this case, the Court should deny the Critical Vendor Motion because the

 Debtors have not satisfied their burden of proving that the elements of the doctrine of necessity

 have been met by a preponderance of the evidence.


                                          ARGUMENT


         11.     First, the lack of schedules and statements obscure the Debtors’ financial

 position and prevent the United States Trustee and other parties in interest from determining the

 value of      Debtors’ assets, the viability of Debtors’ future operations and/or a sale of

 substantially all of its assets

         12.     Pursuant to sections 1107(a) and 1108 of the Bankruptcy Code, debtors’–in-

 possession bear a fiduciary duty to creditors, “holding the bankruptcy estate and operating the

 business for the benefit of creditors”. In re CoServ, L.L.C., 273 B.R. 487, 497 (Bankr. N.D.

 Tex. 2002).        Consistent with this duty, courts have authorized payment of prepetition

 obligations under section 363 of the Bankruptcy Code where a sound business purpose exists

 for doing so. Ionosphere Clubs, 98 B.R. at 175.

         13.     Here, the Debtors intend to discontinue operations, sell all of their businesses

 and in fact, already have a motion to sell their southern based assets, returnable on February 12,

 2019. Such action is inconsistent with the business judgment standard under Ionosphere Clubs

 which provides that the debtor must “articulate some business justification, other than mere

 appeasement of major creditors”. Ionosphere Clubs, 98 B.R. at 175.
Case 18-31754-5-mcr        Doc 96     Filed 01/09/19 Entered 01/09/19 13:48:04              Desc Main
                                     Document      Page 5 of 6


        14.     The United States Trustee submits that approval of the Critical Vendor Motion

 would be highly prejudicial to creditors who stand to recoup little to nothing. Payment of such

 considerable sums to Standard Textile and ACCO is unfair and unrealistic.

        15.     As described above, the Debtors seek to assume prepetition installment

 agreements with Standard Textile and ACCO. Unfortunately, the Motion is devoid of enough

 information for the Court and parties to make a meaningful determination of whether the Critical

 Vendor Motion is appropriate under these circumstances

        16.     For instance, both prepetition agreements are, by their own terms, currently in

 default by reason of the bankruptcy filing, The Critical Vendor Motion is silent on whether the

 approval of the Critical Vendor Motion will cure the defaults and place the debtors in good

 standing under the agreements. Also, will the sale of the Centerstone’s assets once again

 provide a basis for default under the agreements with Standard Textile and ACCO?

        17.     In that same vein, the prepetition agreement with Standard Textile provided a

 substantial discount of the accrued arrears. Pursuant to a promissory note executed between the

 debtors and Standard Textile, dated December 4, 2017 (“Standard Textile Note”), the

 prepetition arrears were reduced from $6,185,105.77 to $2,848,515.38. As of the petition date,

 the amount due under the Standard Textile Note was approximately $1,627,493.74. The Critical

 Vendor Motion is once again silent as to whether the unsecured claim due to Standard Textile

 in these cases will be limited to the remaining balance due on the Standard Textile Note or will

 it seek recovery of the arrears due prior to the execution of the Standard Textile Note.

        18.     The Critical Vendor Motion appears to seek ratification or perhaps assumption

 of the prepetition agreements between the Centerstone, Standard Textile and ACCO. If true,

 would this have the effect of sanctioning a post-petition assumption of these agreements,

 thereby granting Standard Textile and ACCO administrative priority in these chapter 11 cases?
Case 18-31754-5-mcr        Doc 96     Filed 01/09/19 Entered 01/09/19 13:48:04             Desc Main
                                     Document      Page 6 of 6


        19.     Upon information and belief, after recent discussions with Debtors’ counsel,

 Standard Textile will seek additional relief that is not contained in the Critical Vendor Motion.

 In particular, Standard Textile is requiring Centerstone to waive any preference recoveries in

 these cases. Said recoveries could approximate $180,000 or more.

        20.     Since this requirement was not timely noticed in the Critical Vendor Motion, it

 should not be considered. In addition, this demand, without a recognizable benefit to the estates,

 is unwarranted. Finally, such a request should not be determined until after the formation and

 representation of an unsecured creditors committee and the filing of schedules in these cases.



        WHEREFORE the United States Trustee requests that the Court deny the Critical

 Vendor Motion, together with any other and further relief the Court may deem just and

 necessary.


 Dated: January 9, 2019
 Utica, New York
                                       Respectfully submitted,
                                       WILLIAM K. HARRINGTON
                                       UNITED STATES
                                       TRUSTEE FOR REGION 2

                                       By: / /s/ Guy A. Van Baalen
                                       Guy A. Van Baalen
                                       Assistant United States Trustee
                                       105 U.S. Courthouse & Federal Building
                                       Utica, New York 13501
                                       (315) 793-8191
